I7W-/3
                             ELECTRONIC RECORD




COA # 14-12-01103-CR                                   OFFENSE: Theft


STYLE: Juan Carlos Ramirez v The State of Texas        COUNTY: Harris


COA DISPOSITION: Affirmed as Reformed                   TRIAL COURT: 337th nktrirt Tnnrt


DATE: 11/14/2013       Publish:No                        TC CASE #: 1215005




                      IN THE COURT OF CRIMINAL APPEALS




STYLE: Juan Carlos Ramirez v The State ofTexas       CCA#       I   194           w 4V

         Stale .£               Petition    CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:         DATE:

                                            JUDGE:

date: s4or!) /&. ZOW                        SIGNED:                      PC:

JUDGE:     f^L                              PUBLISH:                     DNP:




                                                                                MOTION FOR


                                                    FOR REHEARING IN CCA IS:


                                                  JUDGE:


                                                                     ELECTRONIC RECORD